      Case 2:18-cr-00422-SPL Document 330 Filed 10/03/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
      United States of America,                    No. CV-18-00422-PHX-SPL
 9
                            Plaintiff,
10                                                 ORDER
      v.
11
12    Michael Lacey, et al.,

13                          Defendants.

14
15          Before the Court is Government’s Motion to Appear Telephonically (Doc. 329).
16   Having considered this request,
17          IT IS ORDERED that the Motion (Doc. 329) is granted. Assistant U.S. Attorneys
18   Kevin M. Rapp, John J. Kucera, and Reginald E. Jones may appear telephonically for the
19   motions hearing taking place on October 5, 2018 at 9:00 a.m. in Courtroom 501, 401 West
20   Washington Street, Phoenix, AZ 85003 before Judge Steven P. Logan.
21          Counsel who have been granted leave to appear telephonically shall conference
22   together on one line and then call the Court at (602) 322-7550 no later than five minutes
23   prior to the start of the hearing.
24          Dated this 3rd day of October, 2018.
25
                                                    Honorable Steven P. Logan
26                                                  United States District Judge
27
28
